                          UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WASHINGTON

 UNITED STATES OF AMERICA
                                                        Case No. CR09-0256JLR

                                                        ORDER ON MOTION FOR
 v.                                                     SENTENCE REDUCTION UNDER
                                                        18 U.S.C. § 3582(c)(1)(A)

                                                        (COMPASSIONATE RELEASE)
 CHRISTOPHER WALTERS

       Upon motion of the defendant for a reduction in sentence under 18 U.S.C. §

3582(c)(1)(A), and after considering the applicable factors provided in 18 U.S.C. § 3553(a), IT

IS ORDERED that the motion is DENIED after complete review of the motion on the merits.


       The court conducted a complete review of the motion (Dkt. # 166). Factors considered

include: Defendant’s age; Defendant’s release situation; Probation’s Compassionate Release

Investigation; the BOP facility where Defendant is housed and the operating procedures utilized

there; the § 3553(a) factors; Defendant’s 168 month sentence; and Defendant’s substantial efforts

towards rehabilitation. The court is not able to find extraordinary and compelling reasons to

support the motion. Therefore, the motion (Dkt. # 166) is DENIED.

IT IS SO ORDERED.

Dated: April 28, 2021.
                                                             




                                                             ____
                                                             A
                                                             JAMES L. ROBART
                                                             United States District Judge
